EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brodbine on September 13, 2021.
The application has been amended as follows: 
Please cancel non-elected claims 14-16.











DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on July 22, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,066,345 issued to Spittle et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Said terminal disclaimer is sufficient to overcome the double patenting rejections set forth in sections 4-7 of the last Office action (Non-Final Rejection mailed March 3, 22, 2021).  


Allowable Subject Matter
Claims 1-3, 5-13, and 18-30 are allowed.  Specifically, the prior art fails to teach or suggest an artificial turf field system as recited in claims 1 and 18, wherein at least a portion of the porous particles are at least partially covering in a polymer coating and wherein the porous particles have varying amounts of their outer surfaces covering by the coating, such that the porous particles are configured to have a dynamic range of water evaporation time when the 
With the above Examiner’s Amendment cancelling non-elected claims 14-16 drawn to an intermediate infill product, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 7, 2021